DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on July 20, 2022.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims; Claims 1, 8, and 15-20 are amended.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on July 20, 2022 (hereinafter Remarks), in view of Amended Claims, with respect to Rejections under 35 U.S.C. § 101 (see Remarks, pg. 10) have been fully considered and are persuasive.  The § 101 Rejection has been withdrawn.  
	
4.	Applicant’s arguments with respect to 35 U.S.C. § 103 Claim Rejections in view of Amended Claims, with respect to prior art of Ghafourifar et al. and Pecka et al. (see Remarks, pgs. 10-15), have been fully considered but they are not persuasive; however, the rejection has been updated to address the Claim Amendments.  
	Applicant argues that “the Ghafourifar-Pecka combination fails to disclose, teach, or suggest all of the elements set forth in independent Claim 1,” particularly with respect to amended limitation of “generate a first instance of the email message having the first encrypted portion to be sent to each of the plurality of recipients,” “generate a second instance of the email message having the second encrypted portion to be sent only to the first recipient,” and “generate a third instance of the email message having the third encrypted portion to be sent only to the second recipient” (see Remarks, pg. 12).  It is noted that Claim 1, as amended, appears to require the first instance of the email to be sent to each of the plurality of recipients, and the second instance of the email to be sent only to the first recipient – thus, it appears that the first recipient would receive two emails (first instance AND second instance), instead of only one email that was properly generated for the recipient (similarly, the second recipient would receive two emails – first instance AND third instance).  While the instant Specification supports sending of different instances of an email to corresponding recipients, it does not support sending multiple instances to the same recipient as the currently presented Claim 1 appears to suggest.
	In addition, it is noted that Ghafourifar teaches generating and sending different versions of the same email, which would appear to read on an “instance” as recited in the claim (Claim 1 requires generating different instances of the same email, but both Ghafourifar and Claim 1 describe a multi-part email that is sent to a plurality of recipients where a recipient receives a version or an instance of that email that corresponds to the recipient).  Applicant merely states that “this aspect of Ghafourifar’s teaching regarding sending a singular document to three separate users by blocking out portions of that same document from viewing from the appropriate recipients fails to teach, suggest or disclose [generating three instances to be sent to each of the plurality of recipients, the first recipient, and/or the second recipient] as recited by amended Claim 1,” and concludes that “sending the same singular document … is inconsistent with the ‘first instance of the email message’, ‘second instance of the email message’ and ‘third instance of the email message’” (see Remarks, pg. 13).  However, no argument is present as to why/how the recited “instance” is different from the “version” described in Ghafourifar.  
With respect to the encryption argument (see Remarks, pgs. 13-14, arguing that “a mere mention of encryption of portions of a document in Ghafourifar is not enough to disclose, teach, or suggest [an encryption key] that is ‘unique to [a] class of users,’ as recited in Claim 1”), Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted in the Non-Final Rejection mailed on June 8, 2022 (see pg. 6), it is recognized that Ghafourifar does not explicitly illustrate a symmetric encryption key unique to a class of users; however, Ghafourifar makes it clear that different forms of encryption may be used, and a sender/creator of an email message can specify different classes of users that are able to view particular portions of a message, and that the message is encrypted accordingly to ensure that the intended portions are viewable only by the intended recipients.  Pecka is relied upon for the teaching of a symmetric encryption mechanism, and a combination of the teachings of Ghafourifar and Pecka, as discussed in the Non-Final Rejection, is relied upon for the rejection of Claim 1.

Claim Objections
5.	Claims 1-7 are objected to because of the following informalities:  
* Claim 1, as amended, recites “apply the cipher, using the second encryption that is unique to the second class of users…,” but the markup of amended Claim 1 appears to omit the word “key” from the term “encryption key” in this limitation (note that the previous set of claims recited “encryption key” but the word key is not present or properly removed in this limitation) (note that other two limitations reciting “apply a cipher … unique to the first class” and “apply the cipher … unique to the third class” properly recite “encryption key”).  
* Claims 2-7 were not amended to reflect that independent Claim 1 was amended to be directed to a system, rather than to an apparatus.  Claims 2-7 recite “The apparatus of Claim 1…” but there does not appear to be a proper antecedent basis for the “apparatus” in the claims in view of the amendments.  Claims 2-7 should be amended to correspond to amended independent Claim 1 (i.e., “The system of Claim 1…”).  In addition, these claims should be amended to reflect further changes made in Claim 1, such as “first memory,” “first hardware processor,” etc., where applicable, to ensure that there is proper antecedent basis for the terms recited in these claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 (and similarly, independent Claims 8 and 15), as amended, recites “generate a first instance of the email message having the first encrypted portion to be sent to each of the plurality of recipients; generate a second instance of the email message having the second encrypted portion to be sent only to the first recipient …; generate a third instance of the email message having the third encrypted portion to be sent only to the second recipient,” thus it appears that Claim 1 requires two instances of the email message to be sent to the first recipient (as well as two instances to be sent to the second recipient), which is not supported by the instant Specification.  In the Remarks (see pgs. 10 and 12), Applicant provides several sections of the instant Specification in support of this amendment, but cited portions do not appear to support sending multiple instances of the email to the same recipient, as Claim 1 appears to require (instead, it would appear that each recipient (or each class of recipients) would get a separately generated instance of the email intended for that recipient, thus the first instance recited in Claim 1 would not be sent to each of the plurality of recipients, since the first and the second recipients would also be included in such group of recipients).
Dependent claims fail to cure the deficiencies of their corresponding independent claims, thus they are also rejected under the same rationale.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 4, 5, 8, 9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghafourifar et al. (hereinafter Ghafourifar), US 2016/0191472 A1, published on June 30, 2016, in view of Pecka et al. (hereinafter Pecka), US 2016/0226844 A1, published on August 4, 2016.
With respect to independent Claim 1, Ghafourifar teaches a system for generating an encrypted email message, comprising: 
a first memory configured to store: a first symmetric encryption key unique to a first class of users; a second symmetric encryption key unique to a second class of users, the second class of users being a subset of the first class of users; a third symmetric encryption key unique to a third class of users, the third class of users being a subset of the first class of users that is different from the second class of users (see ¶¶ 0045-56, showing different examples of APC system access permission settings – Ghafourifar makes it clear that various groups can be defined, and a skilled artisan would understand that a person could belong to different groups, and that different groups can be different subsets of a larger group (i.e., different teams within an organization); see also ¶ 0004, showing that customized encryption keys may be applied to particular groups in order to enhance the security of the access permission settings; see also ¶ 0058, showing that any suitable form of encryption may be used to encrypt portions of a document/message).
a first hardware processor operably coupled with the first memory, and configured to: construct an email message that is addressed to a plurality of recipients (see Fig. 4, ¶¶ 0043, 0056, 0062, showing that the sender selects a plurality of recipients (groups of recipients) to receive a message/document), comprising: 
a first portion of the message that is designated to be viewable by each of the plurality of recipients, wherein each of the recipients is in the first class of users; a second portion of the message that is designated to only be viewable by a first recipient from among the plurality of recipients, wherein the first recipient is in the second class of users; and a third portion of the message that is designated to only be viewable by a second recipient from among the plurality of recipients, wherein the second recipient is in the third class of users (see Fig. 3, ¶¶ 0042-43, showing that a message may be partitioned and that particular recipients may be precluded from viewing one or more specified portions of the message). 
apply a cipher, using the first encryption key … to the first portion of the email message to generate a first encrypted portion of the email message; apply the cipher, using the second encryption [key] … to the second portion of the email message to generate a second encrypted portion of the email message; apply the cipher, using the third encryption key … to the third portion of the email message to generate a third encrypted portion of the email message (see Fig. 4, ¶ 0056, showing that after the document/message is partitioned and access permission is set for recipients, the system modifies AES encryption keys for each portion of the document with different permission settings, and each portion of the document with different permission settings may then be encrypted with a different AES key).
transmit the email message to a server (see Fig. 4, ¶ 0056, showing that the message is upload to a server for transmission to desired recipients in the desired format(s)).
the server, comprising: a second memory configured to store instructions for masking portions of an email using masking rules comprising either or both of blackout bars and blurred text; and a second hardware processor operably coupled with the second memory, and configured to (see generally, Figs. 1A-B, 2A-B, 3):
generate a first instance of the email message having the first encrypted portion to be sent to each of the plurality of recipients; generate a second instance of the email message having the second encrypted portion to be sent to only to the first recipient, wherein the second instance masks, according to masking rules, portions of the email message that are not intended for the first recipient; generate a third instance of the email message having the third encrypted portion to be sent to only to the second recipient, wherein the third instance masks, according to masking rules, portions of the email message that are not intended for the second recipient (see Fig. 3, ¶¶ 0042-43, showing that the composed email (305) is stored on a server (310) and that different versions of the email (315, 320, 325) are sent to different recipients at the same time – note that in the illustrated example, each recipient (user 1, user 2, user 3) is able to see a first portion of the text, but a second and a third portion of the text may be blocked for a particular recipient; user 1 can only see the first portion of the text (the second and the third portions are blocked), user 2 can see the first and the second portions (the third portion is blocked), and user 3 can see the first and the third portions (the second portion is blocked); see also § 112(a) Rejection, above).
transmit the first instance of the email message to each of the plurality of recipients; transmit the second instance of the email message to the first recipient; transmit the third instance of the email message to the second recipient (see Fig. 3, ¶¶ 0042-43; see also Fig. 4, ¶ 0056).

Ghafourifar does not appear to explicitly illustrate a symmetric encryption key unique to a class of users, but Ghafourifar makes it clear that different forms of encryption may be used (see ¶ 0058), and a skilled artisan would understand that the shared documents/messages can be protected with symmetric encryption keys (see ¶ 0035) in order to further control privacy controls for the document/message.  Ghafourifar makes it clear that the sender/creator is able to specify different classes of users that are able to view particular portions of a document/message, and that the message is encrypted accordingly to ensure that intended portions are viewed by intended recipients (see ¶ 0043).  In addition, the teachings of Pecka can be relied upon for an explicit showing of using symmetric keys to encrypt portions of messages for different recipients.
Pecka is directed towards multiple recipient message encryption (see Pecka, Title, Abstract).  Pecka teaches that a message can be divided into a plurality of parts and that each part can be encrypted for a particular user (or group of users) who is authorized to access it (see Pecka, ¶¶ 0024-27).  Pecka teaches that a symmetric encryption mechanism can be used instead of an asymmetric encryption mechanism (as discussed in Ghafourifar, above)  and further teaches that each part of the message may be encrypted using a different key, but nevertheless Pecka ensures that only authorized recipients are able to see particular portions of the message (see Pecka, ¶¶ 0016-17, 0019, 0026).  Pecka illustrates sending a message to everyone in an organization, but only one portion of the message is viewable by every recipient while other portions are viewable by a different combination of subgroups (see Pecka, Fig. 5, ¶¶ 0019, 0044-47).  A skilled artisan would have modified the encryption used in Ghafourifar to include the symmetric encryption as suggested by Pecka in order to ensure that each recipient is able to access the intended portions of the message according to the access privileges (see Pecka, ¶¶ 0011-12, 0037), thus allowing the sender to securely send a single message to multiple recipients (or groups of recipients) without having to create a different message for each recipient or each group.
 

With respect to dependent Claim 2, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and further suggests wherein the hardware processor is further configured to receive an input designating: the first portion of the email message as viewable by each of the plurality of recipients; the second portion of the email message as viewable by the first recipient from among the plurality of recipients; and the third portion of the email message as viewable by the second recipient from among the plurality of recipients (see Fig. 3, ¶¶ 0042-43, 0056, showing that certain portions of the document/message are blocked for particular users – it is apparent that some portions can be viewable by only one user (or group of users) while other portions may be viewable by all except one user (or group of users)).

With respect to dependent Claim 4, Ghafourifar in view of Pecka teaches the apparatus of claim 2, as discussed above, and further suggests wherein the input comprises highlighting text in the email message (see Ghafourifar, ¶ 0056).

With respect to dependent Claim 5, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and while Ghafourifar and Pecka do not appear to explicitly mention wherein the cipher is a block cipher, as discussed above with respect to Claim 1, Ghafourifar makes it clear that any suitable form of encryption may be utilized to encrypt portions of a document/message (see Ghafourifar, ¶ 0058), and a skilled artisan would understand that a corresponding type of cipher would be utilized with a desired form of encryption.


With respect to Claims 8, 9, 11, 14-16, and 18, these claims are directed towards a method and a computer readable medium comprising steps and/or features recited in Claims 1, 2, 4, and 5, respectively, and are thus rejected under the same rationale as those claims, above.



6.	Claims 3, 6, 7, 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghafourifar in view of Pecka, and further in view of DeLuca et al. (hereinafter DeLuca), US 9,189,775 B2, issued on November 17, 2015.
With respect to dependent Claim 3, Ghafourifar in view of Pecka teaches the apparatus of claim 2, as discussed above, and further suggests wherein: the input comprises selections made from a list of recipients in a drop-down menu; and the drop-down menu comprises a plurality of selectable option fields (see Ghafourifar, ¶¶ 0007, 0042-43, 0056; see also Pecka, ¶¶ 0042-45 – while Ghafourifar and Pecka do not appear to explicitly illustrate a drop-down menu, they makes it clear that the creator/sender can designate particular recipients for particular portions, and a skilled artisan would understand that this can be achieved in various ways, including via drop-down menus, as further illustrated by DeLuca, below).
DeLuca is directed towards message distribution and viewing rules in a network (see DeLuca, Title, Abstract).  Similarly to Ghafourifar and Pecka, DeLuca describes restricting access to a portion of a message to particular users (see DeLuca, Fig. 3).  DeLuca illustrates a user interface for determining the access rights for a portion of a message, where the user can use a menu to select a desired group of users for a particular portion of the message (see DeLuca, Fig. 4, col. 4, lines 18-39).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to incorporate the features of DeLuca’s user interface into the user interface of Ghafourifar and/or Pecka in order to allow the user to quickly select intended recipients for a particular portion of a message (see DeLuca, col. 1, lines 16-20, col. 4, lines 18-39).

With respect to dependent Claim 6, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and while Ghafourifar and Pecka do not appear to explicitly discuss wherein the hardware processor is further configured to: cause the text in the first portion of the message to appear in a first format on a display; cause the text in the second portion of the message to appear in a second format on the display; and cause the text in the third portion of the message to appear in a third format on the display, the teachings of DeLuca can be relied for an explicit showing of this limitation.  DeLuca is directed towards message distribution and viewing rules in a network (see DeLuca, Title, Abstract).  As discussed above, DeLuca describes restricting access to a portion of a message to particular users (see DeLuca, Fig. 3), and DeLuca explicitly shows displaying different portions in different manners, such as in a corresponding color or font (see DeLuca, col. 3, lines 15-20).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to incorporate the formatting features of DeLuca into the user interface of Ghafourifar and/or Pecka in order to allow the user to quickly determine different portions and/or intended recipients of the message (see DeLuca, Fig. 4, col. 3, lines 15-20, col. 4, lines 25-28).

With respect to dependent Claim 7, Ghafourifar in view of Pecka and DeLuca teaches the apparatus of claim 6, as discussed above, and further teaches wherein: the first format comprises a first text color; the second format comprises a second text color; and the third format comprises a third text color (see DeLuca, col. 3, lines 15-20).

With respect to dependent Claims 10 and 17, these claims are directed towards the method and the computer readable medium comprising steps and/or features recited in Claim 3, and are thus rejected under the same rationale as Claim 3, above.

With respect to dependent Claims 12, 13, 19, and 20, these claims are directed towards the method and the computer readable medium comprising steps and/or features recited in Claims 6 and 7, respectively, and are thus rejected under the same rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179